Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered November 28, 1983, *863convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly refused the defendant’s request to charge the jury that if it rejected the direct evidence of the defendant’s guilt, the circumstantial evidence had to exclude to a moral certainty every reasonable hypothesis of innocence (see, People v Barnes, 50 NY2d 375; cf., People v Rumble, 45 NY2d 879). Further, the court’s charge as to circumstantial evidence was proper. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.